Citation Nr: 1234228	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  10-04 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 






INTRODUCTION

The Veteran had active service from January 1953 to October 1954. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which, in pertinent part, continued the Veteran's 50 percent rating for PTSD.  Subsequently, an August 2010 rating decision increased the rating to 70 percent, effective July 29, 2010.  In a May 2011 rating decision, the effective date was changed to August 10, 2007.  

To summarize the procedural history of the Veteran's claim, the RO received a claim of service connection for PTSD on July 6, 2005.  In a May 2006 rating decision, the RO granted service connection for PTSD and assigned a 30 percent evaluation effective July 6, 2005.  Thereafter, the Veteran filed a timely notice of disagreement (NOD).  

In February 2007, the RO issued a statement of the case (SOC), which, along with an accompanying decision review officer (DRO) decision, increased the Veteran's rating to 50 percent disabling, effective July 6, 2005.  The February 2007 SOC notified the Veteran of how to perfect his appeal to the Board,.  See 38 C.F.R. §§ 20.200, 20.202, 20.302.  In a March 2007 letter to the RO, the Veteran inquired about the benefit increase and related retroactive payment he was notified of in February 2007 and indicated that he was withdrawing all appeals in excess of 50 percent for PTSD.  

On July 11, 2007, the RO issued a letter to the Veteran notifying him of the assignment of the 50 percent rating for PTSD and related payment information .  That letter included a Notice of Appellate rights.  On August 10, 2007, the RO received a statement from the Veteran in response to the July 2007 letter, disagreeing with his 50 percent rating for PTSD.  

In a February 8, 2008 letter, the RO informed the Veteran that its July 2007 letter had been incorrect with respect to his appellate rights as he had been informed of those rights and the pertinent time constraints in connection with the February 2007 SOC and he did not perfect his appeal to the Board in a timely manner.  The Veteran was further informed that his August 10, 2007 statement, could not be accepted as a NOD because the time period to file an appeal had lapsed and his August 10, 2007 statement would be treated as a claim for an increased rating.  The Veteran was notified further that he could appeal the finding that his appeal was not timely and was given a VA Form 4107.  The Veteran did not file a NOD regarding the RO's determination of the adequacy of the NOD.  See 38 C.F.R. §§ 20.200, 20.201.  Thus, the Veteran's current claim stems from his August 10, 2007, claim for an increased rating and the subsequent July 2008 rating decision.  Therefore, given that the Veteran's current rating of 70 percent for PTSD is effective August 10, 2007, which is the date that his current claim was received, there is no "staged" rating issue before the Board.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Finally, the Board is cognizant of Rice v. Shinseki, 22 Vet. App. 447 (2009), which holds that a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  However, given that a May 2011 rating decision granted the Veteran a TDIU, effective August 10, 2007, which is the date the Veteran's current increased rating claim was received by the RO, there is no period of time during the appellate period for the increased rating claim in which the Board need consider the applicability of a TDIU.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's PTSD has not caused total occupational and social impairment at any time during pendency of his claim.


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent disability rating for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An April 2008 pre-adjudication letter satisfied the duty to notify provisions, including those regarding how VA determines disability ratings and effective dates.

The Veteran's service treatment records (STRs) and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  He did not indicate that he is in receipt of Social Security Administration (SSA) disability benefits that would be pertinent to his current increased rating claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Numerous adequate VA examinations were conducted to assess the severity of the Veteran's disability; the Veteran has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issue decided is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Analysis

The Veteran contends that he is entitled to a rating in excess of 70 percent for PTSD.  Specifically, in a November 2009 written statement he claimed that he had panic attacks 3-4 times per week, a very limited social life, sleep problems and nightmares, problems remembering things, that little things upset him, and that he had very vivid memories of his traumatic experiences.  He reported further that he had to surrender his license to sell cars because of his inability to deal with crowds, anxiety, an inability to concentrate and focus, and that he was no longer outgoing and felt more comfortable at home alone.  He also reported that these problems have strained his marriage.  In a May 2008 written statement his wife reported that the Veteran was easily agitated, had a short fuse, little patience, had nightmares several times a week, slept 3-4 hours per night, was a loner, would not attend church, and no longer takes pride in his appearance.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection, or on appeal of a subsequent denial of an increased rating, it may be found that are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart, 21 Vet. App. at 505. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's PTSD is currently rated as 70 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411.  The General Rating Formula for Mental Disorders provides a 100 percent rating for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each Veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  Scores of 21 to 30 reflect behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  See Carpenter v. Brown , 8 Vet. App. 240, 242-244 (1995).

August 2006 VA treatment records noted that the treating clinician discussed using psychiatric medications with the Veteran and a GAF score of 55 was assigned.  

September 2006 VA treatment records noted that the Veteran reported a depressed mood, flashbacks, and several panic attacks during the day.  He reported he was unable to sleep without medication and awakens due to nightmares.  He reported further that he had withdrawn from his church community and surrendered his car dealer license due to these symptoms.  A mental status examination revealed that he was adequately groomed, had normal and relevant speech, a depressed mood, no suicidal or homicidal thoughts, no delusions, intact cognition, that he was oriented times three, and had fair insight and judgment.  It was noted that his depression and anxiety had increased and his level of functioning had deteriorated due to chronic symptoms of PTSD.  

October 2006 VA treatment records noted that the Veteran noticed only mild improvement in depression since increasing medication and his anxiety remained elevated.  A mental status examination was conducted and revealed findings that he was appropriately groomed, had normal and relevant speech, a depressed mood, glum affect, no suicidal or homicidal thoughts, no delusions, intact cognition, that he was oriented times three, and had good insight and judgment.  It was noted that his depression and anxiety had increased and his level of functioning had deteriorated due to chronic symptoms of PTSD.  

December 2006 VA treatment records noted that the Veteran reported ongoing nightmares, almost daily flashbacks pertaining to Vietnam, was hypervigilant, and had an exaggerated startle response.  It was noted that his mood remained down and his anxiety continued to cause tension, palpitations, and impaired sleep.  

March 2007 to January 2008 VA treatment records noted that the Veteran continued to have sleep problems, severe anxiety that prevented him from attending a gathering, that when he attended weekly church services he sat in the back because he felt safer, that he remained isolated at home, that his panic attacks persisted, and that he continued to be irritable and had a low frustration tolerance.  

A VA examination was conducted in June 2008.  The examiner noted a review of the Veteran's claim file.  He reported no psychiatric hospitalizations since his last VA examination, but that he did visit an emergency room for a panic attack.  He reported severe sleep disturbances due to nightmares, irritability and anger, and being easily distracted.  He reported being agitated by loud noises.  He previously sold used cars, but stopped because he was too nervous to deal with the public.  He remained married to his wife of 47 years.  She was his best friend, but she had reported to him that he had become moodier.  He had four children and tried to speak to them on a weekly basis.  He had no close friends.  He no longer goes out to dine or movies because of anxiety.  He reported no hobbies.  The examiner noted that the Veteran displayed a severe deficit in social functioning and moderate deficit in vocational functioning.  He gave up his part time job due to anxiety and will never return to work.  

A mental status examination revealed he was well groomed, neatly attired, had eye contact that improved during the course of the examination, was never deceptive in responses, was oriented to all three spheres, had a depressed affect and sad and tense mood, and normal speech.  His short term memory had moderate impairment and his long term memory had mild impairment.  No auditory or visual hallucinations, delusions, or homicidal ideation.  He admitted to fleeting thoughts of suicide, but would never attempt suicide because of his wife.  He appeared depressed throughout the interview.  He reported that it was difficult to be with others due to high levels of anxiety.  The examiner noted that the Veteran had severe sleep disturbance, diminished interest in participating in activities, a restricted range of affect, feelings of detachment and estrangement from others, was anxious and depressed a good deal of the time, was irritable and prone to outbursts of anger, had difficulty concentrating, was hypervigilant, and had an exaggerated startle response.  He experienced these symptoms on a daily basis.  The diagnosis was PTSD, chronic and severe; a GAF of 40 was assigned.  It was noted that he displayed a moderate deficit in vocational functioning and severe deficit in social functioning.  He will not return to work.  

February to June 2008 VA treatment records noted that the Veteran continued sleeping only 4-5 hours per night due to nightmares related to his motor vehicle accident in service, that he was unable to go on bus trips with his church due to fear of being trapped, that he felt anxious in church, and that he had anxiety.

August 2008 VA treatment records noted that the Veteran reported his mood was good with no significant episodes of anxiety.  He was sleeping well with medication.  He remained cloistered at home, but was attending a funeral in South Carolina and would fly there.  A mental status examination revealed he was neatly groomed, had no psychomotor behavior, had clear speech that was relevant and normal, a normal mood and affect with no indication of depression, and that he denied homicidal or suicidal ideation.  He had no delusions, intact cognitions, fair judgment, and was oriented times three.  An assessment of improved mood with no significant anxiety was given.  A GAF score of 39 was assigned.  

October 2008 VA treatment records noted that the Veteran's mood was more depressed as he became increasingly frustrated with VA.  Nightmares persisted and he remained a virtual prisoner in his home due to anxiety.  Objectively he was well groomed, had normal speech, a depressed mood and congruent affective, no suicidal or homicidal ideation, and was oriented times three.  It was noted that his judgment was fair and his cognitions were intact.  A GAF score of 39 was assigned.  

February to October 2009 VA group therapy records indicated that the Veteran participated in therapy and reported his feelings of anger and annoyance.  

A December 2009 VA treatment record noted that the Veteran was upset after reading that he had a GAF score of 45 and thought it should be lower.  He was applying for compensation.  The clinician noted that it was discussed with the Veteran that clinically a GAF score of 45 was appropriate.  A mental status examination revealed that the Veteran was alert, had moderate eye contact, normal speech, a mood that was not good, restricted affect, intact thought processes, no delusions, no auditory or visual hallucinations, no current suicidal or homicidal ideation, no gross sensorial defects, and fair insight and judgment.  A diagnosis of PTSD was given.  

A May 2010 VA treatment record indicated that the Veteran reported he was doing pretty good and that his anxiety was not too bad.  He complained of irritability, intrusive thoughts, and that he woke up a few times per night.  He had passive suicidal ideation twice a week, which he has had for years; no intent or plan or current suicidal ideation.  A mental status examination revealed that his mood was good, affect was full, congruent, and appropriate, normal speech, no delusions or hallucinations, no suicidal or homicidal ideation, and that he had fair insight and judgment.  A GAF score of 43 was assigned.  

A VA examination was conducted in July 2010.  The examiner noted a review of the Veteran's claim file.  He reported severe sleep disturbances due to nightmares, that he was often angry and irritable, was easily distracted and loses his train of thought, and that these symptoms occur on a daily basis.  The Veteran remained married to his wife of 49 years, and had 4 children he tried to speak to on a weekly basis.  He had no close friends and mostly stayed at home.  He reported no hobbies and no longer reads.  The examiner noted that the Veteran displayed a severe deficit in social functioning and was very socially isolated with no emotional connection to anyone other than his wife.  He also reported that he turned down several job offers in the last two years due to high levels of anxiety and depression, and that he displayed a severe deficit in vocational functioning.  

A mental status examination revealed a 78 year old man who was well groomed and neatly attired, which the examiner observed indicated that he had no difficulty maintaining basic life skills.  He was oriented in all three spheres, his affect was depressed, and his mood was sad and tense.  He had normal speech and was not tangential.  He displayed moderate impairment of his short term memory and mild impairment of his long term memory.  He denied auditory or visual hallucinations.  He denied homicidal ideation and admitted to occasional thoughts of suicide, but stated he would never attempt suicide because of his wife and family.  He appeared depressed throughout the interview and reported that he finds it difficult to be in the company of others due to high levels of anxiety.  It was noted that he continued to meet the criteria for PTSD.  He had severe sleep disturbances due to nightmares, markedly diminished interest and participation in significant activities, a restricted range of affect, difficulty expressing feelings, intense detachment from others, was depressed and anxious much of the time, was irritable and prone to outbursts, had difficulty concentrating and was easily distracted, and displayed hypervigilance and an exaggerated startle response.  It was noted he displayed these symptoms on a daily basis.  

The examiner again noted that the Veteran had a severe deficit in social functioning and severe deficit in vocational functioning as a result of his PTSD and high levels of anxiety and depression.  It is unlikely he will return to work.  A diagnosis of PTSD was given and a GAF score of 35 was assigned.  

July 2010 VA treatment records noted that following a mental status examination, the Veteran was given a diagnosis of PTSD and a GAF score of 43 was assigned.  

An August 2010 VA examination conducted for the Veteran's claim of TDIU noted that his claims file was reviewed and that following a physical examination, the examiner opined that as a result of numerous physical problems and PTSD he was unemployable.  It was noted that he was mainly unemployable due to his PTSD.  

November 2010 VA treatment records noted that following a mental status examination, the Veteran was given a diagnosis of PTSD and a GAF score fo 39 was assigned.  It was noted that he reported that his mood was better following worsened depression and flashbacks when he had shingles.  He continued to have passive suicidal ideation a few times a week, but had no intent or plan to harm himself.  

March 2011 VA treatment records noted that he continued to have anxiety in crowds, that he attended church, but left after mass, and that he slept about 4 hours per night.  He still read every day.  He continued to have passive suicidal ideation, but denied current suicidal ideation or intention or plan to harm himself.  A mental status examination revealed a low mood, no hallucinations, and good insight and judgment.  A diagnosis of PTSD was given.  

Finally, April 2011 VA treatment records noted that the Veteran was tearful and in distress because someone close to him was diagnosed with a chronic disorder.  

After reviewing the evidence of record, the Board finds that an evaluation in excess of 70 percent is not warranted.  The VA treatment records and examinations reports of record show that his PTSD manifested severe anxiety, impaired concentration, irritability and anger, and sleeping problems due to nightmares, however, as will be discussed below, these symptoms do not demonstrate total occupational and social impairment.  

A 100 percent evaluation contemplates total occupational and social impairment due to symptoms of the type or severity as persistent delusions or hallucinations, gross impairment in thought processes or communication, an intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, disorientation to time or place, or memory loss of the names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130.  However, the medical evidence of record has consistently shown that throughout the appellate period the Veteran has maintained appropriate grooming, had normal and relevant speech, intact thought processes, had only mild to moderate impairment of his short and long term memory, was always oriented to all spheres, and had no delusions or hallucinations.  In addition, while the Veteran does suffer from some fleeting suicidal thoughts, the medical evidence of record does not show that he has persistent suicidal ideation as it was repeatedly noted that he would never attempt suicide out of consideration for his family and had no suicidal intent or plan; thus there is no indication that he is a persistent danger to harm himself or others.

Regarding the overall social impairment caused by his PTSD, the medical evidence of record shows that although anxiety limited his social activities, he has maintained a good relationship with his wife of nearly 50 years, speaks to his four children on a regular basis, and attends church.  It is noted that in 2008 and 2009 written statements the Veteran and his wife reported that he does not attend church due to anxiety, however March 2011 VA treatment records note that he reported that he did attend church services.  Therefore, although his PTSD does cause social impairment, given his relationships with family and social activities, albeit limited, such as church, this impairment cannot be characterized as total.  It is acknowledged that the Veteran's PTSD causes him severe employment problems for which he was granted a TDIU, however although his PTSD may render him unemployable, the medical evidence of record clearly shows that he has only moderate to severe deficits in vocational functioning, which therefore demonstrates that he does not have total occupational impairment due to his PTSD.  

In addition, the Veteran's reported GAF scores have fluctuated greatly throughout the appellate period from 35 to 55.  The Veteran was not assigned a GAF score lower than 35 during the pendency of his claim.  A lower GAF score of 21-30 would reflect serious impairment in communication or judgment or the inability to function in almost all areas and would support a higher 100 percent rating.  Therefore, his GAF scores of record reflect major impairment in several areas and supports his current 70 percent rating rather than a higher 100 percent rating.  See Carpenter, 8 Vet. App. at 242-244.  Furthermore, GAF scores are only one factor to be considered in assigning a rating and when, as here, the GAF scores assigned are inconsistent with one another and, significantly, inconsistent with the types of manifestations listed for the GAF assigned, they cannot serve as the determinative basis for an assigned rating. 

Overall, the Board concludes that the evidence discussed above, to include the GAF scores, supports no more than a 70 percent rating during the appeal period, and his overall disability picture does not more closely approximate total occupational and social impairment.

The Veteran is competent to report symptoms of PTSD that only require his personal knowledge as it comes to him through his senses, such as being angry.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Similarly, his wife is competent to report symptoms she has observed.  See Id.  However, as lay persons without medical training they cannot provide competent evidence as to whether the Veteran has total occupational and social impairment or whether he has specific psychiatric symptoms, such as persistent delusions.  Thus, the Board finds that the medical evidence, which directly address the criteria under which the disabilities are evaluated, are far more probative than the Veteran and his wife's assessment of the severity of his PTSD.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

At no time during the pendency of the Veteran's claim has his PTSD disability met or nearly approximated the criteria for a higher rating, and staged ratings are not for application.  See Hart, 21 Vet. App. 505. 

The preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD; there is no doubt to be resolved; and an increased rating is not warranted.  Gilbert, 1 Vet. App. at 57-58.

Finally, the record does not establish that the rating criteria are inadequate for rating the Veteran's PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008). 

ORDER

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


